 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
      ARMANDO RAMIREZ,                                   No. 1:17-cv-00947-NONE-BAM (PC)
11
                         Plaintiff,                      ORDER ADOPTING FINDINGS AND
12                                                       RECOMMENDATIONS, DENYING
             v.                                          DEFENDANT’S MOTION TO DISMISS,
13                                                       AND GRANTING DEFENDANT’S
      VICTOR KITT,                                       ALTERNATIVE MOTION TO QUASH
14                                                       SERVICE
                         Defendant.
15                                                       (Doc. Nos. 23, 27)
16                                                       THIRTY (30) DAY DEADLINE
17

18          Plaintiff Armando Ramirez is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On January 13, 2020, the assigned magistrate judge issued findings and recommendations

22   recommending that defendant Victor Kitt’s motion to dismiss be denied and that defendant’s

23   alternative motion to quash service be granted. (Doc. No. 27.) The findings and

24   recommendations were served on the parties and contained notice that that any objections thereto

25   were to be filed within fourteen (14) days after service. (Id. at 6-7.) No objections have been

26   filed, and the time in which to do so has passed.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, the Court finds that the
                                                         1
 1   findings and recommendations are supported by the record and by proper analysis. The findings

 2   and recommendations correctly reason that defendant has yet to be properly served in this case

 3   and also correctly conclude that quashing service, rather than dismissal, is the appropriate

 4   remedy.

 5          Accordingly, it is HEREBY ORDERED that:

 6          1.      The findings and recommendations issued on January 13, 2020, (Doc. No. 27), are

 7                  ADOPTED IN FULL;

 8          2.      Defendant Victor Kitt’s motion to dismiss pursuant to Federal Rule of Civil

 9                  Procedure 12(b)(5), (Doc. No. 23), is DENIED;

10          3.      Defendant Victor Kitt’s alternative motion to quash service, (Doc. No. 23), is

11                  GRANTED;

12          4.      Plaintiff’s service of process on Defendant Victor Kitt is QUASHED;

13          5.      The Clerk of the Court is ordered to send Plaintiff one (1) USM-285 form, one (1)

14                  summons, a Notice of Submission of Documents form, an instruction sheet, and a

15                  copy of the first amended complaint filed on January 31, 2019;

16          6.      Within thirty (30) days of the date of service of this order, Plaintiff shall complete

17                  the Notice of Submission of Documents and submit the completed Notice to the

18                  Court, along with the following documents: a newly-completed USM-285 form for

19                  Defendant Kitt, a newly-completed summons for Defendant Kitt, and two (2)

20                  copies of the endorsed amended complaint; and
21          7.      This matter is referred back to the assigned magistrate judge for further

22                  proceedings.

23   IT IS SO ORDERED.
24
        Dated:     February 20, 2020
25                                                      UNITED STATES DISTRICT JUDGE

26
27

28
                                                       2
